Citation Nr: 0912481	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-24 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to an initial evaluation greater than 30 
percent for post-traumatic stress disorder (PTSD). 

2. Entitlement to service connection for multiple sclerosis.  

3. Entitlement to service connection for a right knee 
disability.  

4. Entitlement to service connection for a left leg 
disability, to include residuals of a dislocation of the 
proximal end of the left fibula in service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to April 1974. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from June 2005, July 2006, and November 2007 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Nashville, Tennessee, and Seattle, 
Washington, which denied service connection for multiple 
sclerosis; granted service connection for PTSD and assigned a 
30 percent evaluation effective November 2004; and denied 
service connection for a right knee condition.  

In February 2009 a travel board hearing was held by the 
undersigned and the transcript is of record. 

A motion to advance this case on docket was granted by the 
Board in March 2009.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2008). 

The service treatment records show that the Veteran had a 
dislocation of the left knee in November 1965 while in 
service.  There is confusion as to which knee was injured in 
service and which knee currently has a disability.  To 
provide the clearest possible options to the VA examiner, the 
Board has added another issue to the Veteran's claim that 
would appear to be consistent with the service treatment 
records.  However, as the medical record is incomplete, the 
Board declines to rephrase the original issue so as not to 
prejudice the Veteran's claim.

The issues of service connection for a right knee disability 
and a left leg disability including residuals of a 
dislocation of the proximal end of the left fibula, and for 
an increased rating for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence reflects that the Veteran is currently 
diagnosed with multiple sclerosis which had its onset during 
the Veteran's active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
multiple sclerosis have been met.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease, such as 
multiple sclerosis, to a degree of 10 percent within seven 
years from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  See 38 C.F.R. §§ 3.307, 3.309 (a).  The 
record does not reflect that the Veteran's multiple sclerosis 
developed to degree of 10 percent within seven years from the 
date of termination, April 1974, and presumptive service 
connection on this basis is not for application. 38 C.F.R 
§3.309(a)  

Notwithstanding, the Veteran may still establish service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The service treatment records do not demonstrate treatment 
for or diagnosis of multiple sclerosis.  The records show 
numerous treatments for a post-traumatic right shoulder 
dislocation that occurred with an outstretched arm and right 
deltoid weakness, but there is no record of a traumatic 
incident.  The records show treatment for a dislocated left 
knee due to a fall.  The Veteran was treated during service 
for a chronically swollen ankle due to repeated sprains.  

In September 1994 Dr. R.K., a private neurologist, diagnosed 
the Veteran with multiple sclerosis based on a magnetic 
resonance image (MRI) after the Veteran presented with an 
episode of numbness on the right side of his chest.   

In a November 2000 progress note the Veteran's personal 
physician reported a current episode of multiple sclerosis 
confirmed by a MRI. 

In a May 2006 progress note the treating VA physician 
diagnosed multiple sclerosis based on a current MRI.  The 
physician noted the Veteran's history of four discrete 
sensory/motor/gait relapses since 1969.  The Veteran reported 
an episode in 1969 of being too weak to walk for three days 
while stationed in the Philippines but that he was treated 
for a reaction to a cholera shot.  The Veteran also reported 
an episode in 1976 when he could not walk for three weeks due 
to numbness and poor balance but stated he was treated by a 
private physician who has since past away and did not have 
the medical records.  The Veteran also reported the September 
1994 and November 2000 episodes.  The VA physician opined 
that the episode in 1969 could very well have been the 
Veteran's initial presentation of multiple sclerosis and 
encouraged him to seek service connection.  There is no 
indication that the VA physician reviewed the record. 

The service treatment records are incomplete but demonstrate 
a history of falling injuries in service.  While there is no 
indication that the VA physician's opinion was based on 
review of the record, the Veteran's reported history is 
consistent with the evidence of record.  The Board has 
accepted the veracity of the Veteran's testimony, and finds 
that his reported history is consistent with those service 
treatment records that are present in the claims file.  

There are no medical opinions or findings against the 
Veteran's claim. 

Given the foregoing, the evidence is at least in equipoise; 
the benefit of the doubt goes to the Veteran; and service 
connection for multiple sclerosis is warranted.  See 38 
C.F.R. § 3.102.


ORDER

Entitlement to service connection for multiple sclerosis is 
granted. 


REMAND

The Veteran argues that his current right knee disability is 
due to his active service.  The Veteran testified that he 
dislocated his right knee in service, not his left knee, and 
that it has been only his right knee that has caused him 
problems over the years. However, the service treatment 
records demonstrate that the Veteran dislocated only his left 
knee and there are no records related to the right knee.  The 
Veteran is currently diagnosed with right leg weakness. 

The Veteran testified in the February 2009 hearing that the 
severity of his PTSD disability had worsened since he was 
last examined by VA.  The  record demonstrates that the 
Veteran was last evaluated for his PTSD in a November 2008 VA 
examination.  When there is some evidence that the severity 
of a service-connected disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95  (1995); see also Caffrey 
v. Brown, 6 Vet. App. 377 (1995);  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Therefore,  another examination should be 
scheduled to determine whether the present level of his PTSD 
disability has increased since  the November 2008 VA 
examination.  38 C.F.R. § 3.159(c).  The examiner should 
consider the overall picture of the Veteran's impairment.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all identified private and 
VA medical treatment records that are not 
already of record are obtained.  

Take all necessary follow-up actions, as 
indicated.  Document negative responses 
and inform the Veteran so that he may 
attempt to procure any missing records on 
his own. 

2. Schedule the Veteran for an examination 
with an appropriate medical professional 
to determine the nature, extent, and 
etiology of any right or left knee 
disabilities, including residuals of a 
dislocation of the proximal end of the 
left fibula, and the nature and extent of 
his service connected PTSD.  All indicated 
tests and studies should be performed.  
The claims folder, including a copy of 
this remand and the February 2009 hearing 
transcripts must be provided to the 
examiner in conjunction with the 
examination.  

With respect to the right knee and left 
knee disabilities, the examiner should 
provide opinions as to whether it is at 
least as likely as not that any diagnosed 
right or left knee disabilities are the 
result of the Veteran's active service, to 
include residuals of a dislocation of the 
proximal end of the left fibula.  

All opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record. 

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claims for service connection 
for right knee disability and left knee 
disability, including residuals of a 
dislocation of the proximal end of the 
left fibula, and for a higher initial 
rating for PTSD, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the Veteran, provide him and his 
representative with a supplemental 
statement of the case.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no 
action until he is so informed.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


